Citation Nr: 0021460	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a skin disorder.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1991 to April 1993.  

He appealed to the Board of Veterans' Appeals (Board) from an 
April 1996 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  The 
Board remanded the case to the RO in February 1999 for 
further development and consideration.  The RO since has 
continued to deny the claims and returned the case to the 
Board.


FINDING OF FACT

1.  The RO and local VA medical center made several attempts 
to contact the veteran to assist him in developing his 
claims, but to no avail, as all of the letters were returned 
by the U.S. Postal Service as undeliverable.

2.  The information that was requested is absolutely 
necessary to resolve the veteran's current appeal, and he has 
not contacted VA to indicate his whereabouts.


CONCLUSION OF LAW

By not responding to the RO's requests for information and 
evidence necessary to make a decision on the merits of his 
appeal, the veteran abandoned his claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.158 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1997, the RO received a statement requesting a 60-
day extension to obtain additional medical evidence 
concerning the claim for PTSD.  The statement also alleged 
that some of the veteran's service medical records (SMRs) 
were possibly missing pertaining to treatment for the 
headaches and skin condition.  The statement listed the 
veteran's current address as:

326 Wilmot Rd.
New Haven, Ct. 06515

The RO subsequently sent the veteran a letter in December 
1997 to this address, as it was his official address of 
record, notifying him that his SMRs already had been obtained 
from a military records repository in St. Louis, Missouri, 
but that if he still believed there were additional SMRs not 
of record, he should provide information concerning their 
whereabouts (e.g., the exact location, complete mailing 
address, etc.) so they could be obtained and considered in 
his appeal.

The RO later received a letter in February 1998 indicating 
the veteran recently had been discharged from the Connecticut 
Veterans' Home and Hospital, where he had resided from 
January 30 to February 3, 1998.  After the Board remanded the 
case in February 1999 for further development, the RO 
attempted to contact the veteran later that month in a letter 
sent to his address of record.  The U.S. Postal Service, 
however, returned the letter to the RO as "undeliverable."  
The RO later learned that the veteran's address had changed 
to:

31 Wethersfield Ave.
Apt. E
Hartford, Ct. 06114

A phone number also was provided, although it reportedly was 
"not in service."  

In March 1999, the RO attempted to contact the veteran by 
letter at this address, but the U.S. Postal Service returned 
the letter to the RO in April 1999 as "undeliverable."  
Officials at the local VA medical center also attempted to 
contact the veteran at this address to notify him of an 
upcoming VA compensation examination in October 1999.  Again, 
the U.S. Postal Service returned the VA medical center's 
letter to the veteran as "undeliverable."  Indeed, the RO 
attempted to mail the veteran a supplemental statement of the 
case (SSOC) in October 1999 to this address, but it was 
returned by the U.S. Postal Service that same month as 
"undeliverable."  Furthermore, the veteran's representative 
indicated in a November 1999 statement that he was unable to 
locate the veteran despite "utilizing all of AMVETS 
resources."  The RO thereafter returned the case to 
the Board.

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after the date of 
request, the claim will be considered abandoned.  And after 
the expiration of 1 year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a).

As the RO's (and local VA medical center's) various attempts 
to obtain the information and evidence that is crucial to 
resolving the veteran's claims have been totally 
unsuccessful, and because he has not contacted VA at any time 
since early 1999 to provide the RO and/or his representative 
with a new address or his whereabouts-the Board has no 
alternative but to dismiss his appeal as abandoned.  
See 38 C.F.R. § 3.158(a).  By repeatedly attempting to notify 
him, including subsequent to the Board's February 1999 
remand, of the need for additional information and evidence 
to resolve his appeal, VA is presumed (in light of the 
"presumption of administrative regularity") to have 
properly discharged its official duty to mail him notice of 
the necessity of this evidence.  See Jones v. West, 12 
Vet. App. 98 (1998); YT v. Brown, 9 Vet. App. 195, 199 
(1996).  Furthermore, there is no clear evidence to the 
contrary to rebut this presumption-particularly since there 
are copies on file of the various letters from the RO clearly 
notifying the veteran of this need and the consequences of 
his failure to respond-which, again, was sent to his current 
address of record, including the new one that was provided.  
See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  Thus, it 
was his responsibility to notify VA of any subsequent change 
in his address, which he has not done, and VA has to mail 
notice only to the latest address of record in order for this 
presumption to attach.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).  "[I]t is the burden of the veteran to keep 
the VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the part of the VA to turn up heaven 
and earth to find him."  Hyson v. Brown, 5 Vet. App. 262 
(1993).

The evidence in its current state simply is not sufficient to 
render a decision on the merits of the veteran's case.  
Therefore, although the VA had a "duty to assist" him in 
developing his claims, this duty did not, in turn, obviate 
his responsibility to respond to the various requests for the 
information that is needed to provide such assistance.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the "duty to 
assist" is not a "one-way street;" rather, it is the 
veteran's responsibility to advise VA of information that is 
essential to obtaining the putative evidence).  In this 
instance, the veteran has not met this obligation and, 
consequently, his claims must be dismissed.


ORDER

The appellant abandoned his petition to reopen the claim of 
service connection for a skin disorder, and he abandoned his 
claims for service connection for headaches and PTSD; his 
appeal concerning these issues therefore is dismissed.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

